ORDER
| .The Office of Disciplinary Counsel (“ODC”) is conducting an investigation into allegations that respondent engaged in multiple instances of serious attorney misconduct, including fraud, forgery, and conversion of client and third-party funds. Respondent also continued to practice law after she was placed on interim suspension. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Jaclyn C. Hill, Louisiana Bar Roll number 30555, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Jaclyn C. Hill for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Jaclyn C. Hill shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Marcus R. Clark
/s/ Justice, Supreme Court of Louisiana